DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the friction element" in line 18. There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are also rejected because they depend from claim 1 and thus include the indefinite limitation of claim 1.
Claims 2-6 recite the limitation "the friction elements." There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacs et al. (GB 2232055)

With respect to claim 1, Kovacs discloses a towed agricultural working tool comprising
	a central frame element (including 2), and
	left and right hand side frame elements (including 30, 33) connected to the central frame element,
	each of the left and right side frame elements supporting at least one processing unit (including 27) capable of working a cut crop material,

	the central frame element being connected at a connecting location for pivoting movement with respect to the headstock,
at least one friction element (including horizontal disks of 42, 43) arranged between the central frame element and the headstock at the connecting location,
wherein the headstock comprises a plurality of headstock elements (including 3, 25),
	wherein the central frame element comprises a plurality of central frame elements (including 2, 26) that overlap the headstock elements and
	wherein the at least one friction element is interleaved between at least one of the plurality of central frame elements and one of the plurality of headstock elements (see Fig. 5) capable of causing friction which acts to dampen movement between the at least one of the plurality of central frame elements and the one of the plurality of headstock elements.

With respect to claim 2, Kovacs discloses the headstock elements, the central frame elements and the friction elements being compressed together (see Fig. 5).

With respect to claim 3, Kovacs discloses the headstock elements, the central frame elements and the friction elements being clamped together (see Fig. 5).

With respect to claim 4, Kovacs discloses the headstock elements, the central frame elements and the friction elements being mounted about a bushing (vertical bushing of 42, 43).

With respect to claim 5, Kovacs discloses a fastener (including fastening nut securing 26 shown in Fig. 5) securing in compression the headstock elements, the central frame elements and the friction elements about the bushing (vertical bushing of 42, 43).

With respect to claim 6, Kovacs discloses the friction elements comprising friction discs (horizontal discs of 42, 43).

With respect to claim 8, Kovacs teaches at least one processing unit being a rake (see p. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of Knuesting et al. (DE 3619045)

Kovacs discloses the towed agricultural working tool regarding claim 6, above. Kovacs does not explicitly disclose the material of the friction discs. Knuesting teaches a towed agricultural working tool, wherein friction discs comprise elastic material (rubber, plastic).
Kovacs and Knuesting are analogous because they both disclose towed agricultural working tools having friction discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Kovacs with the material means as taught by Knuesting in order to prevent transmission of vibration between parts.


Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.

Applicant's argument that the horizontal discs 42, 43 in Kovacs are not functionally equivalent to the friction elements of current claim 1 is unpersuasive because elements 42 and 43 of Kovacs are considered to teach the "at least one friction element" as claimed, since friction caused by elements 42 and 43 acts to dampen movement between the at least one of the plurality of central frame elements and the one of the plurality of headstock elements. A recitation of the functionality of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. Additionally, prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02.

Regarding the side frame elements, it is noted that the language of claim 1 has been amended to definitively set forth the left and right hand side frame elements as parts of the claimed towed agricultural working tool. Even so, the identified left and right hand side frame elements of Kovacs (including 30, 33) are considered to teach the elements as claimed, as both elements 30 and 33 of Kovacs function to meet the broad limitation of "supporting" at least one processing unit (identified as including 27 of Kovacs).

Applicant argues: "Further, a POSITA would understand that the headstock is a structural member located at the end of the frame of the towed implement to support the coupling of frame of the towed implement to the tractor. To this end, the POSITA would understand that in Kovacs, the drawbar 3 forms a part of the towed implement and not part of the headstock, the headstock being provided by the elements of the towing pin 17 and the towing plate 25 connected to the three point suspension 10." (See Remarks of 7/26/2021, labeled p. 6.)
Applicant's argument is unpersuasive because element 3 of Kovacs is a structural member located at the end of the frame of the towed implement to support the coupling of frame of the towed implement to the tractor. The claim language (and Applicant's argued definition of "headstock") fails to define structure beyond that which is taught by Kovacs.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/10/23/21